UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-2535




In Re:   ELIZABETH HOUSE JANES,




                                                         Petitioner,




                 On Petition for Writ of Mandamus
                      (CA-04-275; CR-01-231)


Submitted:   February 9, 2005         Decided:     February 14, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Elizabeth House Janes, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Elizabeth House Janes petitions for writ of mandamus.

She seeks an order directing the district court to act on her

motion for recusal of Judge Raymond A. Jackson, which she alleges

she filed on or about June 6, 2004.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.    See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).    Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.   See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.      See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

          The district court has no record of receiving a motion

for recusal of Judge Jackson from Janes.         Although the court

received a motion for recusal from her codefendant on May 6, 2004,

Janes did not join in the motion. Janes, therefore, lacks standing

to challenge the district court’s inaction on it.

          Janes has also submitted a copy of a motion for recusal

of the Assistant United States Attorney she alleges she submitted

on June 25, 2004.   The district court has no record of receiving

Janes’s motion, and Janes has not demonstrated it was properly

filed.   The district court did receive a “renewed” motion for the

recusal of the Assistant United States Attorney on December 1,


                               - 2 -
2004. We conclude, however, that the district court has not unduly

delayed ruling on this motion.

          Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                   PETITION DENIED




                                 - 3 -